MEMORANDUM DECISION

PER CURIAM.
Defendant appeals from judgments of conviction of trafficking in the first degree, § 195.222 RSMo 1994, and delivery of a controlled substance, § 195.211 RSMo 1994. Defendant was sentenced as a prior and persistent drug offender to serve concurrent terms of fifteen years for each of these two offenses. Defendant also appeals the denial of his post-conviction Rule 29.15 motion following an evidentiary hearing.
After reviewing the record, no error of law appears. The verdicts are supported by the evidence and the order denying Defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous. No prece-dential value would be served by an opinion.
Judgments of conviction and order denying Rule 29.15 motion are affirmed. Rule 30.25(b).